    Case 1:20-cv-02663-RA-BCM
      Case                     Document
            1:20-cv-02663-RA Document 30 31Filed
                                              Filed 06/16/20Page
                                                 06/15/20     Page
                                                                 1 of1 4of 4




LAW OFFICES OF MICHAEL D. STEGER, PC
                          30 Ramland Road, Suite 201
                                 Orangeburg, NY 10962
                                     (845) 359-4600
                                  (845) 638-2707 (fax)
                                 msteger@steger-law.com
                                  www.steger-law.com


June 15, 2020
VIA ECF

Honorable Ronnie Abrams
United States District Court Southern District of New York
40 Foley Square
New York, NY 10007

       Re: Palmieri v. East Coast Power & Gas, LLC, et al, 20-CV-2663-RA

Dear Judge Abrams:

        I represent plaintiff Vincent Palmieri in this breach of contract case. I am writing
jointly with Trevor M. Gomberg, of the Levitt LLP law firm, counsel for defendants East
Coast Power & Gas, LLC (“ECPG”), John Knief and Anthony Milanese (collectively,
“Defendants”) to submit the following joint report and attached respective proposed case
management plans pursuant to the Court’s initial scheduling order (Doc. 09).

       As a threshold matter, Defendants have filed a motion to dismiss Palmieri’s First
Amended Complaint which was fully submitted on June 5, 2020. The Court’s
determination of that motion may affect some or all of the proposed dates.

        The parties have discussed Your Honor’s form case management plan but are not
able to agree on the amount of time needed to complete fact discovery. Issue has not
been joined and Defendants submit the complexity of Defendants’ case, ongoing fact and
forensic investigation, and document collection relating to anticipated discovery on both
Plaintiff’s claims and Defendants’ anticipated counterclaims, warrant a substantially
longer time period (i.e. 8 months) compared to Plaintiff’s 5-month proposal.1 Defendants
also submit the ongoing exceptional circumstances due to COVID-19 warrants a longer
fact discovery timetable. Accordingly, the parties are submitting separate proposed case

1
  Defense counsel are accustomed to operating under tight timetables, such as the Eastern
District of Virginia’s “Rocket Docket”, however we believe certain cases fall outside the
‘norm’ and while the Court has not seen Defendants’ counterclaims, Defendants submit
the Court should not enter a schedule based solely on Plaintiff’s summary which suggests
a more straightforward case.
    Case 1:20-cv-02663-RA-BCM
      Case                     Document
            1:20-cv-02663-RA Document 30 31Filed
                                              Filed 06/16/20Page
                                                 06/15/20     Page
                                                                 2 of2 4of 4



management plans.

        Notwithstanding same, in light of the pendency of the motion to dismiss, which is
primarily brought on subject matter jurisdiction grounds (discussed in further detail
herein, under “Jurisdiction”), Defendants suggest that the Court may find it more efficient
to defer entering a scheduling order until after it has decided the motion.

                                    Nature of the Case

Plaintiff’s Position:

        Palmieri was employed by ECPG as its Chief Operating Officer pursuant to a
written employment agreement with a guaranteed salary. Palmieri also purchased a ten
percent membership interest in ECPG and was a member of ECPG. On February 25
2020, Defendants terminated Palmieri’s employment and expelled him from membership
in ECPG. Palmieri is pursuing three causes of action: (1) Breach of Contract.
Defendants breached the employment agreement by failing to pay Palmieri his
guaranteed salary prior to terminating his employment. (2) Breach of Contract.
Defendants have failed and refused to compensate Palmieri for his membership interest
as required by his employment agreement and ECPG’s operating agreement. (Milanese
and Knief personally guaranteed payment for Palmieri’s membership interest). (3)
Declaratory Relief. Finally, Palmieri seeks declarations that (a) the covenants not to
compete and not to solicit that were in his employment agreement are void and
unenforceable, and (b) Defendants’ termination of Palmieri’s employment was without
cause, triggering a higher payout for his membership interest in ECPG.

Defendants’ Position:

       Defendants anticipate, without waiver of any rights, that they are likely to assert
counterclaim(s) grounded in, among other things, fraud and the faithless servant doctrine.
Although Defendants’ factual and forensic investigation is ongoing, Defendants’
counterclaims will far exceed, in terms of both value and complexity, Plaintiff’s claims
(which claims Defendants dispute in any event).2 In short, Plaintiff’s actions as Chief


2
  While not exhaustive of defenses to be asserted, Defendants have raised some specific
defenses in its motion to dismiss, namely: With respect to Plaintiff’s breach of contract
claims: to the extent either of the individual defendants had guarantee obligations at all
under either of the agreements annexed to Plaintiff’s pleading, the First Amended
Complaint neither alleges the conditions precedent to those guarantees arising, nor
alleges that those conditions have been satisfied. With respect to Plaintiff’s declaratory
judgment claim: the claim is duplicative of Plaintiff’s breach of contract claims, and
additionally seeks an improper advisory opinion regarding the validity of a post-
employment restrictive covenant. This is so because there is no allegation that Plaintiff
has either accepted employment or received an offer of employment elsewhere, or that
Defendants have taken any steps to enforce the restrictive covenant, and thus, the request
for declaratory relief is not ripe.
                                            2
    Case 1:20-cv-02663-RA-BCM
      Case                     Document
            1:20-cv-02663-RA Document 30 31Filed
                                              Filed 06/16/20Page
                                                 06/15/20     Page
                                                                 3 of3 4of 4



Executive Officer caused the demise of ECPG, which for years had been a leader in the
energy industry with gross revenues of almost $350 million. By way of illustration only,
and in addition to multiple other acts in the process of being uncovered, Plaintiff
purchased or caused to be purchased an amount of energy products far beyond what
could have ever conceivably been resold by ECPG to its customers. In addition, by
speculating that energy prices would increase, Plaintiff caused ECPG to suffer
catastrophic losses in the many millions of dollars. Moreover, Plaintiff undertook acts in
violation of various policies, rules, and regulations. Last, Plaintiff directly hired and
personally oversaw an IT vendor for ECPG, only for Defendants to now discover, after
its removal, several irregularities in ECPG’s computer systems.3

                                  Jurisdiction and Venue

Plaintiff’s Position:

        Palmieri has invoked the Court’s diversity jurisdiction. Palmieri is a resident of
New Jersey. ECPG is a New York domestic LLC based in the Bronx. Milanese is a
resident of New York, residing in New York County. Knief is a resident of New York,
residing in Nassau County. Because Defendants expelled Palmieri from ECPG, Milanese
and Knief are the only members of ECPG. Therefore, ECPG is a resident of New York.
Accordingly, complete diversity exists.

       In addition, Paragraph 22(l) of Palmieri’s employment agreement provides that the
Southern District of New York is an appropriate forum for any dispute among the parties.

Defendants’ Position:

        Defendants will very briefly summarize their motion to dismiss position that
Plaintiff has not demonstrated complete diversity of parties exists, and therefore subject
matter jurisdiction does not lie in this Court.

        As to Plaintiff’s pleaded position, he seeks, inter alia, relief in the form of a
buyout for his “membership interest”. See, e.g., First Amended Complaint, ¶¶ 57, 58,
and Prayer for Relief (Doc. 15). Regardless of Plaintiff’s pleaded case – whether it is his
presently pleaded position that he was expelled, or, as was his initially pleaded position,
that he was not in fact expelled – he still has a membership interest in ECPG that needs to
be disposed of. Not surprisingly, the parties’ agreements have different valuation
mechanisms depending on the factual circumstances for expulsion, i.e., whether with or
without cause. Because ECPG, a limited liability company, is a “citizen” of all states in
which its members reside, Plaintiff’s New Jersey residency appears on both sides of the
“v” and there is no complete diversity of parties.



3
 While these acts may ultimately be the subject of normal course discovery in this or
another forum, if the Court would like to see some examples, Defendants can provide
same to the Court for in camera review.
                                             3
   Case 1:20-cv-02663-RA-BCM
     Case                     Document
           1:20-cv-02663-RA Document 30 31Filed
                                             Filed 06/16/20Page
                                                06/15/20     Page
                                                                4 of4 4of 4



        As to the forum selection clause, subject matter jurisdiction cannot simply be
‘created’ by way of a contract clause where it does not otherwise exist. New York State
Supreme Court is also an agreed forum to hear the dispute and would be appropriate here.

                          Outstanding or Contemplated Motions

      Defendants have filed a motion to dismiss under Rules 12(b)(1) and 12(b)(6).
That motion is pending before Your Honor.

       The parties anticipate filing motions for summary judgment upon the close of
discovery.

                   Contemplated Discovery and Settlement Discussions

       No discovery has taken place. No substantive settlement discussions have
occurred.

       The parties may request a referral to Magistrate Judge Moses for a settlement
conference after substantial written discovery has taken place.

                                      Length of Trial

        Plaintiff presently estimates that trial would take four days, pending the resolution
of any issues by motion or stipulation prior to trial. Defendants estimate trial would take
between eight to ten days.

                                     Additional Issues

       Because discovery will likely include personal and confidential financial
information, the parties anticipate submitting a stipulated protective order for approval by
the Court.

       The parties welcome any guidance from the Court regarding the timing or
sequence of discovery. The parties do not wish to meet in person with the Court at this
time due to the ongoing circumstances but welcome a telephonic Rule 16 conference if
Your Honor prefers a conference.

                                                                  Sincerely yours,
                                                                  /s/ Michael D. Steger
                                                                  Michael D. Steger
                                                   The Court will hold an initial status conference by telephone on Friday, June 26, 2020
                                                   at 10:30 a.m. The parties shall use the following dial-in information for that
                                                   conference:
cc: Trevor M. Gomberg (via ECF)                          Call-in Number: (888) 363-4749
                                                         Access Code: 1015508
                                                   The parties are advised that this is line is available to the press and public, and no
                                                   recording is allowed.

                                              4    SO ORDERED.
                                                                 ______________________________
                                                                 Ronnie Abrams, U.S.D.J.
                                                                 June 16, 2020
